EXHIBIT 21 Pride International, Inc. Subsidiaries as of 12/31/09 Company Name Jurisdiction Andre Maritime Ltd. Bahamas C.A. Foravep Venezuela Caland Boren B.V. Netherlands Compagnie Monegasque de Services Comoser S.A.M. Monaco Criwey Corporation S.A. Uruguay Drilling Labor Services PTE Ltd. Singapore Dupont Maritime Ltd. Liberia Durand Maritime SAS France Foradel SDN B.H.D. Malaysia Forasub B.V. Netherlands Forinter Limited Channel Islands Forwest de Venezuela Venezuela Global Offshore Drilling Ltd. British Virgin Islands Inter-Drill Limited Bahamas International Technical Services LLC Delaware Internationale de Travaux et de Materiel (I.T.M.) S.A.S. France Larcom Insurance, Ltd. Bermuda Martin Maritime Ltd. Bahamas Medfor (L) Ltd. Malaysia Petrodrill Five Limited British Virgin Islands Petrodrill Four Limited British Virgin Islands Petrodrill Seven Limited British Virgin Islands Petrodrill Six Limited British Virgin Islands Petroleum International PTE Ltd. Singapore Petroleum Supply Company Delaware Pride Arabia Limited Saudi Arabia Pride Atyrau L.L.P. Kazakhstan Pride de Venezuela C.A. Venezuela Pride do Brasil Servicios de Petroleo, Ltda. Brazil Pride Deepwater International Cooperatief UA Netherlands Pride Deepwater USA, Inc. Delaware Pride Finance Co. LLC Delaware Pride Foramer S.A.S. France Pride Forasol Drilling Nigeria Limited Nigeria Pride Forasol S.A.S. France Pride Global I Ltd. British Virgin Islands Pride Global II Ltd. British Virgin Islands Pride Global III Ltd. British Virgin Islands Pride Global Ltd. British Virgin Islands Pride Global Offshore Nigeria Limited Nigeria Pride International Egypt LLC Egypt Pride International Ltd. British Virgin Islands Pride International Management Company LP Texas Pride International Management GP LLC Delaware Pride International Management LP LLC Delaware Pride International Services, Inc. Delaware Pride North America LLC Delaware Pride Offshore International LLC Delaware Pride Offshore Servicos de Petroleo Ltda. Brazil Pride South Pacific LLC Delaware Pride Tennessee LLC Delaware Pride Wisconsin LLC Delaware Pridemad Holdings SGPS Unipessoal Ltda. Madeira Societe Maritime de Services "SOMASER" S.A.S. France Sonamer Angola Ltd. Bahamas Sonamer Drilling International Limited Bahamas Sonamer France S.A.S. France Sonamer Jack-Ups Ltd. Bahamas Sonamer Limited Bahamas Sonamer Perfuracoes Ltd. Bahamas Westville Management Corporation British Virgin Islands
